Exhibit 10.1

 

[logo.jpg]

 

Agreement

 

This agreement made and entered into this June 22, 2016, by and between
OptimizeRx Corporation, a Nevada Company, hereinafter referred to as “Employer”
and Brian Dillon, hereinafter referred to as the “Consultant”.

 

The Employer is engaged in the business of Pharmaceutical and healthcare
promotion to physicians and consumers through their electronic platforms and
other means and desires Brian Dillon to serve as the Senior Vice-President
Product & Strategy for the company.

 

Base Compensation. Your annual consulting fee is $185,000 at the rate of
$7,708.33 per semi-monthly pay period, representing payment for all hours worked
(“Base Compensation”). Your Base Compensation is payable in accordance with the
Company’s regular practices. Your pay for the first pay period of your
consulting will be prorated based on the number of days you work in that pay
period.

 

Bonus. In addition to your Base Compensation, you will be eligible to
participate in the Company’s executive bonus plan, subject to its terms and
conditions, with the potential to earn a bonus of 30 % of your Base
Compensation. Brian has the option to take the bonus in equity or to have a
split 50/50 arrangement with 50% in cash and 50 % in equity. The option as to
which is at the discretion of Brian Dillon.

 

Job Responsibilities. As Sr. Vice President of Product and Strategy reporting to
the CEO, you are an essential member and part of our corporate management. You
shall use your best efforts and devote your full time and attention to the
business of the Company on a full time basis and shall at all times faithfully
and industriously and to the best of your ability, experience and talent,
perform all of the duties that may be required of you pursuant to the terms
hereof. During the term hereof you shall not engage in any other employment or
consulting activities without the express written consent of the Company other
than civic, charitable and/or religious activities, directing your own passive
investments and/or serving on boards of directors of other entities so long as
such activities do not interfere or conflict with your duties hereunder as
reasonably determined by the Company.

 

Equity. We will recommend to the Board of Directors that the Company grant you
an option to purchase up to one hundred thousand (100,000) shares of the
Company’s Common Stock at an exercise price equal to the fair market value of
such shares on the date of the grant (“New Hire Share Options”). The New Hire
Share Options will be granted to you pursuant to the terms of the 2013 Incentive
Plan, a Stock Option Grant Notice and Stock Option Agreement, and such documents
will contain applicable vesting terms and otherwise govern the terms and
conditions of the equity grant.

 


 
 

 

In addition to the New Hire Share Options, we will also recommend to the Board
of Directors that the Company grant you an additional option to purchase up to
three-hundred thousand (300,000) shares of the Company’s Common Stock at an
exercise price equal to the fair market value of such shares on the date of the
grant (“New Business Share Options”) should the Company determine in its sole
discretion that you have been responsible for achieving two million dollars
($2M) in new business from additional products or product extensions. The New
Business Share Options, if granted, will be granted to you pursuant to the terms
of the 2013 Incentive Plan, a Stock Option Grant Notice and Stock Option
Agreement, and such documents will contain applicable vesting terms and
otherwise govern the terms and conditions of the equity grant.

 

Expense Reimbursement. We will reimburse you for all approved business travel
costs incurred by you pursuant to the terms of the Company travel policy.

 

At-Will Agreement. Please note that you are not being offered employment, nor
consulting for a definite period of time, and that either you or the Company may
terminate your consulting agreement at any time for any reason, with or without
cause or notice, except as prohibited by law. Nothing in this offer to you
should be interpreted as creating anything other than an at-will consulting
relationship. You also have the right to terminate your consulting with the
company at any time for any reason on thirty days’ prior written notice.

 

Business Protection Agreement. The Company considers the protection of its
confidential information, proprietary materials and goodwill to be extremely
important. Accordingly, as a condition of your agreement with the Company, you
will be required to execute and return to the Company the enclosed Business
Protection Agreement on or before your first day of consulting.

 

Conflicts of Interest and Gifts. You will promptly disclose all current and
potential interests, direct or indirect, in any entity dealing with the Company
which may affect actions and decisions made by you as a representative of the
Company, and fully disclose any gift which raises any reasonable possibility of
conflict of interest.

 

Compliance. You will comply with all applicable laws and Company policies in
performing your duties hereunder including federal and state securities laws.

 

Severance Pay. If the Consultant’s agreement is terminated at any time, after
the completion of six months of service,  by the Company without cause, which
termination shall be effective immediately upon the date of delivery of written
notice to Consultant (or at such later date as otherwise specified in such
notice), the Company shall continue to pay to the Consultant, as severance pay,
the monthly portion of the Consultant’s annual base rate for a period of six (6)
months following such termination, subject to the Consultant’s compliance with
the terms and conditions of this Agreement and the Business Protection
Agreement.

 

Except as set forth herein, or as set forth in your option agreements, or as may
be required by applicable law, you have no right to any specific compensation or
benefits, and the Company shall have no obligations to pay any salary, bonus,
severance payment, accrued vacation or other amounts in connection with any
termination of your consulting or attributable to the period after termination.

 

 2 

 

 

Required Documentation. Your consulting for the Company is also subject to you
providing the Company with proof of your legal right to work in the United
States by providing the Company with acceptable documentation.

 

Certifications. As a condition of your consulting, you certify to the Company
that you are free to enter into and fully perform the duties of your position,
and that you are not subject to any employment, confidentiality, non-competition
or other agreement that would restrict your performance for the Company. If you
are subject to any such agreement, please forward it to the Company as soon as
possible.

 

Additionally, as a condition of your consulting, you certify that you will not
disclose to or use for the benefit of the Company any trade secret or
confidential or proprietary information of any previous employer. You further
affirm that you have not divulged or used any such information for the benefit
of the Company, and that you have not and will not misappropriate any such
information from any former employer.

 

Entire Agreement. This offer letter and your signed Business Protection
Agreement, states the terms of your consulting agreement and supersedes and
cancels any prior oral or written representations, offers or promises made by
the Company and any understandings or agreements, whether written or oral,
between the Company and you.

 

Accepted by Employer:   Accepted by Employee:       /s/ William J. Febbo
                                   /s/ Brian Dillon William J. Febbo
                                          (Date)   Brian Dillon
                                                       (Date)

 

 

3

 

